United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1887
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
German B. Miranda,                      * [PUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 24, 2008
                                Filed: May 1, 2008
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       German B. Miranda appeals from the district court’s1 order denying his motion
for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (USSG), which reduced the
base offense levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      Because Miranda was sentenced as a career criminal, he is not eligible for such
a reduction. See United States v. Tingle, No. 08-1777, slip op. (8th Cir. Apr. __,
2008).

        Miranda’s assertions concerning alleged defects in his indictment and plea
agreement, including his assertions of ineffectiveness of counsel, are not addressable
in a § 3582(c) proceeding. See USSG § 1b1.10(a)(3); USSG § 1B1.10(b)(1) and cmt.
n.2.

    The judgment denying Miranda any relief pursuant to the new amendments is
summarily affirmed. See 8th Cir. R. 47(A)(a).
                     ______________________________




                                         -2-